             Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 1 of 10




                             IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                                    Case No. 13-20026-JAR-1

FILIBERTO AVALOS,

               Defendant.


                                      MEMORANDUM AND ORDER

         This matter comes before the Court on Defendant Filiberto Avalos’s pro se Motion to

Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 69).1 Last year, the Court denied

the motion without prejudice, concluding that Avalos failed to show that “extraordinary and

compelling reasons” warranted a sentence reduction under § 3582(c)(1)(A). Avalos appealed

that decision, and the Tenth Circuit reversed and remanded for further proceedings. Having

carefully considered the motion, the record, and the applicable law, the Court is prepared to rule.

For the reasons explained below, the Court dismisses Avalos’s motion for lack of jurisdiction.

I.       Background

         On June 29, 2015, United States District Judge Carlos Murguia sentenced Avalos to

175 months in prison for distributing methamphetamine and being a felon in possession of

firearms.2 Avalos is serving his 175-month sentence at FCI Gilmer in Glenville, West Virginia.

He is 35 years old, and his projected release date is February 10, 2027.




         1
           Because Avalos appears pro se, the Court construes his pleadings liberally and holds them “to a less
stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.
1991). But the Court will not act as his advocate. See id.
         2
             Doc. 50. Judgment was entered on June 30, 2015. Id.
              Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 2 of 10




          On August 7, 2020, Avalos, proceeding pro se, filed a motion seeking a sentence

reduction under 18 U.S.C. § 3582(c)(1)(A).3 Avalos asserted that “he is immunocompromised,

due to years of smoking cigarettes and marijuana.”4 Avalos claimed that his medical condition,

in light of the COVID-19 pandemic and the prison conditions at FCI Gilmer, constituted an

“extraordinary and compelling reason” for a sentence reduction under § 3582(c)(1)(A). The

government did not file a response opposing the motion.

          On September 3, 2020, the Court denied Avalos’s motion.5 The Court concluded that

Avalos had satisfied § 3582(c)(1)(A)’s exhaustion requirement because “more than thirty days

ha[d] passed since Avalos requested compassionate release” from the warden of FCI Gilmer.6

The Court then denied the motion on the merits, concluding that Avalos failed to show that

“extraordinary and compelling reasons” warranted a sentence reduction under § 3582(c)(1)(A).

The Court noted that the U.S. Department of Justice had “recently adopted the position that an

inmate who presents with one of the [COVID-19] risk factors identified by the [U.S. Centers For

Disease Control and Prevention (“CDC”)] should be considered as having an ‘extraordinary and

compelling reason’ warranting a sentence reduction.”7 But the Court found that Avalos didn’t

“assert that he has a condition deemed to increase [the] risk of complications from COVID-19 as

identified by the CDC.”8




          3
              Doc. 69.
          4
              Id. at 3.
          5
              Doc. 71.
          6
              Id. at 4.
          7
              Id. at 5 (quoting United States v. Martin, No. 04-0235-5, 2020 WL 3447760, at *2 (D. Md. June 24,
2020)).
        8
          Id. (citing People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/people-with-medical-conditions.html (last updated Aug. 14, 2020)).




                                                           2
              Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 3 of 10




         Avalos timely appealed this Court’s decision. On appeal, the Tenth Circuit agreed that

Avalos satisfied § 3582(c)(1)(A)’s exhaustion requirement but disagreed with this Court’s

reasoning in concluding that Avalos failed to show “extraordinary and compelling reasons”

warranting a sentence reduction. Specifically, the Tenth Circuit found “no basis for concluding

that the CDC did not, in fact, identify a history of smoking as a [COVID-19] risk-factor.”9 The

Tenth Circuit pointed to the CDC’s website, which states that “[b]eing a current or former

cigarette smoker can make you more likely to get severely ill from COVID-19.”10 The Tenth

Circuit recognized that the CDC had updated its guidance in the past as new evidence emerged,

but it could not conclude, on the record before it, that this Court properly applied the CDC

guidance available in September 2020, when this Court decided Avalos’s motion. The Tenth

Circuit also observed that other federal courts addressing the issue at around the same time found

that the CDC recognized smoking as a COVID-19 risk factor, citing cases decided in June,

August, and September 2020.11

         Because this Court abused its discretion in finding that being a current or former smoker

was not identified by the CDC as a risk factor for severe illness or death from COVID-19, the

Tenth Circuit reversed this Court’s decision and remanded the case for further proceedings

consistent with its opinion.12 The Tenth Circuit made clear, however, that it expressed no

opinion on the ultimate merits of Avalos’s motion, including whether his history of smoking


         9
             See United States v. Avalos, –F. App’x–, No. 20-3194, 2021 WL 1921847, at *2 (10th Cir. May 13,
2021).
         10
          Id. at *3 (emphasis omitted) (quoting People with Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extraprecautions/people-with-medical-conditions.html (last
updated Apr. 29, 2021)).
         11
           Id. (first citing United States v. Rich, 471 F. Supp. 3d 441, 446 (D.N.H. 2020); then citing United States
v. Galaz, 477 F. Supp. 3d 1134, 1139 (S.D. Cal. 2020); and then citing United States v. Jackson, No. 05-20018-01-
JWL, 2020 WL 5231317, at *3 (D. Kan. Sept. 2, 2020)).
         12
              Id. at *3, 5.




                                                          3
               Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 4 of 10




constitutes an “extraordinary and compelling reason” for a sentence reduction, though it noted in

a footnote that “other courts have held that certain risk-factors identified by the CDC . . . are too

‘commonplace’ to constitute extraordinary and compelling reasons.”13

          On June 10, 2021, this Court instructed the government to supplement the record with

Avalos’s medical records.14 The government submitted Avalos’s medical records on June 15,

2021.15

II.       Legal Standard

          “Federal courts are forbidden, as a general matter, to modify a term of imprisonment once

it has been imposed, but th[at] rule of finality is subject to a few narrow exceptions.”16 “One

such exception is contained in [18 U.S.C.] § 3582(c)(1).”17 Section 3582(c)(1)(A), as amended

by the First Step Act of 2018,18 permits a court to reduce a term of imprisonment “upon motion

of the defendant after the defendant has fully exhausted all administrative rights to appeal a

failure of the [BOP] to bring a motion on the defendant’s behalf or the lapse of 30 days from the

receipt of such a request by the warden of the defendant’s facility, whichever is earlier.” Before

reducing a term of imprisonment, a court must find that (1) “extraordinary and compelling

reasons” warrant a sentence reduction, (2) such a reduction is consistent with “applicable policy

statements issued by the Sentencing Commission,” and (3) the applicable sentencing factors set

forth in 18 U.S.C. § 3553(a) support such a reduction.19


          13
               Id. at *5 & n.4 (collecting cases).
          14
               Doc. 82.
          15
               Doc. 85.
        16
           United States v. Maumau, 993 F.3d 821, 830 (10th Cir. 2021) (quoting Freeman v. United States, 564
U.S. 522, 526 (2011)).
          17
               Id.
          18
               Pub. L. No. 115-391, 132 Stat. 5194.
          19
               18 U.S.C. § 3582(c)(1)(A); see United States v. McGee, 992 F.3d 1035, 1042 (10th Cir. 2021).




                                                            4
              Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 5 of 10




         “Unless the basis for resentencing falls within one of the specific categories authorized

by section 3582(c), the district court lack[s] jurisdiction to consider [the defendant’s] request.”20

“[Tenth Circuit] cases thus require the movant to show that § 3582(c) authorizes relief for the

court to have jurisdiction.”21 In other words, if the defendant cannot show that § 3582(c)

authorizes relief, the Court must dismiss the motion for lack of jurisdiction.

III.     Discussion

         On remand, the Court considers whether extraordinary and compelling reasons exist. The

Court also considers whether a reduction in Avalos’s sentence would be consistent with the

§ 3553(a) factors.

         A.         Extraordinary and Compelling Reasons

         Section 3582(c)(1)(A) requires a district court to find that “extraordinary and compelling

reasons warrant a sentence reduction” before it may reduce a defendant’s sentence. The court

has “the authority to determine for [itself] what constitutes ‘extraordinary and compelling

reasons.’”22 While that authority “is bounded by the requirement . . . that a reduction in sentence

be consistent with applicable policy statements issued by the Sentencing Commission,” the

Tenth Circuit recently explained that the Sentencing Commission has not yet issued a policy

statement “applicable” to § 3582(c)(1)(A) motions filed by a defendant.23 Accordingly,




         20
           United States v. Saldana, 807 F. App’x 816, 819 (10th Cir. 2020) (quoting United States v. Brown, 556
F.3d 1108, 1113 (10th Cir. 2009)) (vacating the district court’s order denying a § 3582(c)(1)(A) motion and
remanding with instructions to dismiss the motion for lack of jurisdiction). But see United States v. Read-Forbes,
843 F. App’x 131, 134 (10th Cir. 2021) (questioning, but not deciding, “whether [the defendant]’s failure to satisfy
the substantive requirements of § 3582(c)(1)(A) is jurisdictional”); United States v. Avalos, –F. App’x–, 2021 WL
1921847, at *2 n.2 (10th Cir. 2021) (noting that the Tenth Circuit “has not ruled on the issue” whether “§ 3582’s
exhaustion requirement is jurisdictional”).
         21
              United States v. Poutre, 834 F. App’x 473, 474 (10th Cir. 2021).
         22
              Maumau, 993 F.3d at 832.
         23
              Id. at 832, 836–37.




                                                            5
             Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 6 of 10




§ 3582(c)(1)(A)’s consistency requirement does not constrain this Court’s discretion to consider

whether extraordinary and compelling reasons warrant a reduction in Avalos’s sentence.24

        Avalos contends that his medical condition and his risk of contracting COVID-19 in

prison constitute extraordinary and compelling reasons for a sentence reduction. In particular,

Avalos asserts that “he is immunocompromised, due to years of smoking cigarettes and

marijuana.”25 Avalos also asserts that he is at a comparatively higher risk of contracting

COVID-19 by virtue of his incarceration, which prevents him from practicing social distancing

and hygiene to the same extent as individuals in the community.

        According to the CDC, both “[b]eing a current or former cigarette smoker” and “[h]aving

a weakened immune system” can make a person “more likely to get severely ill from COVID-

19.”26 Avalos’s Presentence Investigation Report notes a “long history” of marijuana use,

beginning at the age of 13,27 and his medical records indicate that he suffers from severe

“cannabis use disorder.”28 Although Avalos’s status as a current or former cigarette smoker is

not documented in his medical records, the Court takes the self-report to be true. The Court does

not, however, accept as true Avalos’s claim that he is immunocompromised. As a previous

version of the CDC guidance noted, smoking “can cause a person to be immunocompromised,”29



        24
             See id. at 837.
        25
             Doc. 69 at 3.
        26
          People with Certain Medical Conditions, People with Certain Medical Conditions, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html (last
updated May 13, 2021).
        27
             Doc. 48, PSR ¶ 105.
        28
             Doc. 85-1 at 20.
         29
            United States v. Nelson, No. 19-CR-21, 2020 WL 2309075, at *4 (W.D. Pa. May 8, 2020) (quoting the
CDC guidance available in May 2020, which provided: “Many conditions can cause a person to be
immunocompromised, including cancer treatment, smoking, bone marrow or organ transplantation, immune
deficiencies, poorly controlled HIV or AIDS, and prolonged use of corticosteroids and other immune weakening
medications[.]” (citation omitted)); see also Woolem v. United States, No. 13-00471, 2020 WL 2820140, at *5 (D.
Haw. May 29, 2020) (same). The current version of the CDC guidance simply states that “[m]any conditions and



                                                        6
             Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 7 of 10




but Avalos’s medical records do not indicate that he is immunocompromised.30 Thus, Avalos

has met his burden to show a history of smoking, but he has not met his burden to show that he is

immunocompromised.31

        While Avalos’s history of smoking places him at an increased risk for severe illness from

COVID-19, FCI Gilmer appears to have gained control of the virus. The Bureau of Prisons

(“BOP”) currently reports no active cases of COVID-19 among either inmates or staff members

at the facility.32 The BOP also reports that 1,094 inmates out of 1,500 inmates housed at FCI

Gilmer have been fully vaccinated against COVID-1933––a higher percentage (72.9%) than the

percentage of fully vaccinated adults in the United States (61.2%).34

        Moreover, Avalos is himself now fully vaccinated against COVID-19. His immunization

records indicate that he received the first dose of the Pfizer-BioNTech COVID-19 vaccine on

March 2, 2021, and he received the second dose on March 23, 2021.35 The CDC has explained


treatments can cause a person to be immunocompromised or have a weakened immune system.” People with
Certain Medical Conditions, supra note 26. Elsewhere, the CDC has explained that smoking “increases risk for
. . . problems of the immune system, including rheumatoid arthritis.” Smoking & Tobacco Use: Health Effect, CDC,
https://www.cdc.gov/tobacco/basic_information/health_effects/index.htm (last updated Apr. 28, 2020).
        30
            See, e.g., United States v. Zigler, No. 11-cr-304, 2020 U.S. Dist. LEXIS 112384, at *16 (D. Minn. June
26, 2020) (declining to find the defendant immunocompromised because he “proffered nothing to indicate that his
particular history of smoking has left him immunocompromised”); United States v. Streetman, No. 119-022, 2021
WL 1388382, at *1 (S.D. Ga. Apr. 12, 2021) (noting that the defendant’s medical records did not support his claim
that he was “immunocompromised from years of second-hand smoke”); see also United States v. McCullough, No.
04-20006-01-JWL, 2020 WL 4436387, at *2 (D. Kan. Aug. 3, 2020) (collecting cases denying compassionate
release to cancer survivors where no evidence indicated they were immunocompromised).
        31
           See United States v. Moreno, –F. Supp. 3d–, No. 13-20079-JWL, 2021 WL 512225, at *3 (D. Kan. Feb.
11, 2021) (“The moving defendant bears the burden of establishing that . . . ‘compassionate release’ is warranted
under [§ 3582(c)(1)(A)].” (citation omitted)).
        32
            COVID-19 Coronavirus, Fed. Bureau of Prisons, https://www.bop.gov/coronavirus (last visited Aug. 11,
2021); see United States v. Garrison, No. 14-CR-231-WJM, 2021 WL 2633426, at *2 (D. Colo. June 25, 2021)
(“[E]xtraordinary and compelling circumstances generally do not exist where there are no confirmed cases of the
virus at the prisoner’s facility.”).
        33
          COVID-19 Coronavirus, supra note 32; Population Statistics, Fed. Bureau of Prisons,
https://www.bop.gov/mobile/about/population_statistics.jsp (last updated Aug. 5, 2021).
        34
           COVID Data Tracker: COVID-19 Vaccinations in the United States, CDC, https://covid.cdc.gov/covid-
data-tracker/#vaccinations_vacc-people-fully-percent-pop12 (last updated Aug. 10, 2021).
        35
             See Doc. 85-1 at 24, 30–32.




                                                         7
             Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 8 of 10




that mRNA COVID-19 vaccines, including the Pfizer-BioNTech COVID-19 vaccine, “reduc[e]

the risk of COVID-19, including severe illness, among people who are fully vaccinated by 90

percent or more.”36 The vaccines “have been shown to provide protection against severe illness

and hospitalization among people of all ages eligible to receive them,” including those “who are

at higher risk of severe outcomes from COVID-19.”37 Although “COVID-19 vaccine efficacy is

unknown in [immunocompromised people],”38 Avalos has provided no evidence that he is

immunocompromised. The information available to the Court thus shows that Avalos is

inoculated with a vaccine that is safe and highly effective at preventing severe cases of COVID-

19, even among people with underlying medical conditions. And, at only 35 years old, Avalos is

in an age group with a relatively lower risk of severe illness and death from COVID-19 than that

faced by older adults.39

        In light of the low number of COVID-19 cases at FCI Gilmer, the high number of fully

vaccinated inmates at the facility, and Avalos’s vaccination status and young age, the Court finds

that Avalos has not shown that his history of smoking, in combination with the possibility of a




         36
            COVID-19 Vaccines Work, CDC, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/effectiveness
/work.html (last updated May 20, 2021); see also Pfizer-BioNTech COVID-19 Vaccine Overview and Safety, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/vaccines/different-vaccines/Pfizer-BioNTech.html (last updated June
24, 2021).
        37
             COVID-19 Vaccines Work, supra note 36.
        38
          Interim Clinical Considerations for Use of COVID-19 Vaccines Currently Authorized in the United
States, CDC, https://www.cdc.gov/vaccines/covid-19/clinical-considerations/covid-19-vaccines-us.html (last
updated Aug. 11, 2021).
        39
             See Risk for COVID-19 Infection, Hospitalization, and Death By Age Group, CDC, https://www.cdc.gov
/coronavirus/2019-ncov/covid-data/investigations-discovery/hospitalization-death-by-age.html (last updated July 19,
2021); see also, e.g., United States v. Mena, No. 16-850-ER, 2021 WL 2562442, at *2 (S.D.N.Y. June 23, 2021)
(finding no extraordinary and compelling reasons for release under § 3582(c)(1)(A) based on the defendant being a
former smoker because she was only 28 years old, there were only three confirmed positive cases among inmates at
her facility, and she was fully vaccinated against COVID-19).




                                                        8
             Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 9 of 10




COVID-19 infection and the conditions at FCI Gilmer, provide “extraordinary and compelling

reasons” for a sentence reduction under § 3582(c)(1)(A).40

        B.         Section 3553(a) Factors

        Even if Avalos could show that extraordinary and compelling reasons exist, the

applicable § 3553(a) factors counsel against his release at this time. Those factors include:

(1) “the nature and circumstances of the offense and the history and characteristics of the

defendant”; (2) “the need for the sentence imposed . . . to reflect the seriousness of the offense, to

promote respect for the law, and to provide just punishment for the offense”; (3) “the need for

the sentence imposed . . . to afford adequate deterrence to criminal conduct”; (4) “the need for

the sentence imposed . . . to protect the public from further crimes of the defendant”; and (5) “the

need to avoid unwarranted sentence disparities among defendants with similar records who have

been found guilty of similar conduct.”41

        Based on his projected release date of February 10, 2027, Avalos has about 66 months

left to serve of his 175-month term of imprisonment. Those 66 months represent approximately

38% of his original sentence. While the Court recognizes the hardship that the COVID-19

pandemic has imposed on inmates, particularly those with underlying medical conditions,

releasing Avalos at this relatively early stage would not reflect the seriousness of his offense,

promote respect for the law, provide just punishment, afford adequate deterrence, or protect the

public. Indeed, Avalos’s crimes were serious: he pleaded guilty to distributing

        40
            The Court also notes that, although the CDC recognizes being a current or former smoker as a COVID-
19 risk factor, whether smoking—a common condition––by itself can amount to an “extraordinary and compelling
reason” under § 3582(c)(1)(A) is questionable. See, e.g., United States v. Green, 17-20822, 2020 WL 6144556, at
*5 (E.D. Mich. Oct. 20, 2020) (“[T]here are obvious policy reasons why courts may hesitate to find that being a
former, or current, smoker supports finding extraordinary and compelling reasons for release.”); United States v.
Jennings, No. 17-00155, 2021 WL 289390, at *2 (E.D. Cal. Jan. 28, 2021) (same); Saxon v. United States, No. 12-
320, 2020 WL 4548078, at *3 (S.D.N.Y. Aug. 5, 2020) (“[B]eing a smoker and having high blood pressure are
common conditions and do not rise to the level of extraordinary and compelling circumstances warranting release.”).
        41
             18 U.S.C. § 3553(a).




                                                        9
            Case 2:13-cr-20026-JAR Document 86 Filed 08/11/21 Page 10 of 10




methamphetamine and being a felon in possession of firearms. And at sentencing, he had a total

criminal history score of 10, and a criminal history category of V.42 Moreover, Avalos has not

shown that the sentence originally imposed by Judge Murguia is no longer sound under

§ 3553(a), nor has he provided evidence of any rehabilitation efforts. Accordingly, the Court

finds that a reduction in Avalos’s sentence would not be consistent with the applicable § 3553(a)

factors.

           The Tenth Circuit requires the defendant to show that § 3582(c) authorizes relief for this

Court to have jurisdiction. Avalos has failed to make that showing here. The Court must

therefore dismiss the motion for lack of jurisdiction.

           IT IS THEREFORE ORDERED BY THE COURT that Defendant Filiberto Avalos’s

Motion to Reduce Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A) (Doc. 69) is dismissed

without prejudice for lack of jurisdiction.

           IT IS SO ORDERED.

           Dated: August 11, 2021

                                                     S/ Julie A. Robinson
                                                     JULIE A. ROBINSON
                                                     CHIEF UNITED STATES DISTRICT JUDGE




           42
                PSR ¶ 82.




                                                   10
